DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed September 12, 2019. Claims 1-15 are pending. Claims 1, 3-7 & 13-15 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/12/19 & 3/27/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 5-8, the limitations “the one or more cut patterns” render the claim indefinite since claim 1 merely requires that “some of the plurality of zones” include the one or more cut patterns.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 & 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clancy (US 2015/0342580).
In regards to claim 1, Clancy discloses a needle 700 comprising: 
a. a walled lumen having:
i.    a proximal end:
ii.    a distal end; and

    PNG
    media_image1.png
    249
    446
    media_image1.png
    Greyscale

iii.    a plurality of zones located between the proximal end and the distal end, the plurality of zones comprising:
1.    a first zone 775 with a first stiffness value;
2.    a second zone 785 connected to the first zone 775, the second zone 785 having a second stiffness value;
3.    a third zone 795 connected to the second zone 785, the third zone 795 having a third stiffness value; and
4.    a fourth zone 798 connected to the third zone 795, the fourth zone 798 having a fourth stiffness value;
wherein some (775, 785, 795) of the plurality of zones include one or more cut patterns in the walled lumen (see at least fig. 7 and par 0043-0044).
In regards to claim 2, Clancy discloses a needle 700 wherein the needle 700 includes a fifth zone (710, 730) connected to the fourth zone 798, the fifth zone having a fifth stiffness value (see at least fig. 7 and par 0042).
In regards to claim 3, Clancy discloses a needle 700 wherein the needle 700 is capable of sampling tissue from an airway of a subject (see at least par 0019).
In regards to claim 4, Clancy discloses a needle 700 wherein the needle 700 is configured to extend through a bronchoscope into a subject (see at least par 0019).
In regards to claim 5, Clancy discloses a needle 700 wherein the one or more cut patterns of the first zone 775 comprises a first spiral (i.e., helical) scribe cut (see at least fig. 5 and par 0038 & 0044).
In regards to claim 6, Clancy discloses a needle 700 wherein the one or more cut patterns of the second zone 785 comprise a second spiral (i.e., helical) scribe cut (see at least fig. 5 and par 0038 & 0044).
In regards to claim 14, Clancy discloses a needle 700 wherein the needle 700 has a length that is sufficiently long so that only the distal end of the needle 700 extends from the bronchoscope during tissue sampling (see at least fig. 1 and par 0019).
In regards to claim 15, Clancy discloses a needle 700 wherein the needle 700 has a length that is sufficiently long so that only the fourth zone 798 of the needle 700 extends from the bronchoscope during tissue sampling (see at least fig. 1 and par 0019).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (US 2015/0342580).
In regards to claims 7 & 12-13, Clancy discloses a needle that fails to explicitly teach a needle wherein the one or more cut patterns of the third zone 795 comprise a dog-bone cut pattern, wherein the dog-bone cut pattern is generally “H” shaped, and/or wherein the dog-bone cut pattern has a portion that is generally “U” shaped; however, the Office takes Official notice that it is known to provide a biopsy tubular members with wherein- the one or more cut patterns of the third zone 795 comprise a dog-bone cut pattern, wherein the dog-bone cut pattern is generally “H” shaped, and/or wherein the dog-bone cut pattern has a portion that is generally “U” shaped, therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy with wherein the one or more cut patterns of the third zone comprise a dog-bone cut pattern, wherein the dog-bone cut pattern is generally “H” shaped, and/or wherein the dog-bone cut pattern has a portion that is generally “U” shaped since doing would impart enhanced flexibility to the needle for navigating through tortuous pathways.
In regards to claim 8, Clancy discloses a needle 700, as described above, that fails to explicitly teach a needle wherein the one or more cut patterns of the fourth zone 798 comprise a third spiral cut. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy wherein the one or more cut patterns of the fourth zone 798 comprise a third spiral cut since doing would impart enhanced flexibility to the needle for navigating through tortuous pathways.
In regards to claims 9-11, Clancy discloses a needle that fails to explicitly teach a needle wherein the first spiral cut has a scribe pitch ranging from about 0.01 mm to about 0.3 mm, a scribe kerf ranging from about 0.1 mm to about 1 mm, or a combination thereof, wherein the second spiral cut has a scribe pitch ranging from about 1 mm to about 10 mm, a scribe kerf ranging from about 0.005 mm to about 1 mm, or a combination thereof, wherein the third spiral cut has a scribe pitch ranging from about 1 mm to about 10 mm, a scribe kerf ranging from about 0.1 mm to about 1 mm, or a combination thereof, however, since Clancy discloses that the cuts may be set at any pitch (see at least par 0046-0047), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy wherein the first spiral cut has a scribe pitch ranging from about 0.01 mm to about 0.3 mm, a scribe kerf ranging from about 0.1 mm to about 1 mm, or a combination thereof, wherein the second spiral cut has a scribe pitch ranging from about 1 mm to about 10 mm, a scribe kerf ranging from about 0.005 mm to about 1 mm, or a combination thereof, wherein the third spiral cut has a scribe pitch ranging from about 1 mm to about 10 mm, a scribe kerf ranging from about 0.1 mm to about 1 mm, or a combination thereof since doing would impart enhanced flexibility to the needle for navigating through tortuous pathways.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2004/0073141 to Hartley et al. discloses a guide wire.
US 2011/0112527 to Hamilton, Jr. et al. discloses a flexible medical ablation device.
US 2013/0225997 to Dillard et al. discloses a lung biopsy needle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/Primary Examiner, Art Unit 3791